             CaseCase
                  2:19-cv-00410-MPK   Document 10 Filed 06/14/19 Page 1 of 1
                      2:19-cv-00410-NBF             Document 9-1 Filed 06/14/19 Page 1 of 1



                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF PENNSY
                                                                LVANIA
        DALLAS TORGERSEN, derivatively on beha lf
        of EVOQUA WATER TECHNOLOGIES
        CORP.,
                                                                 Case No.: 2: 19-cv-410
                                    Plaintiff,                   Hon. Nora Barry Fischer

                   v.

       RONALD C. KEATING, BENEDICT J. STAS,
       MAR TIN LAMB, JUDD A. GREGG,
       HARBHAJAN BHAMBRI, GARY A.
       CAPPELINE, BRIAN HOESTEREY, VINA Y
       KUMAR, and PETER M. WIL VER,

                                   Defendants,' ·

                   and

       EVOQUA WATER TECHNOLOGIES CORP.,

                                   Nominal Defendant.


                                        ·.                   . ORDER
,
              AND NOW, this ti[{J y of June, 2019, upon cdnsi
                                                              deration of the Stipulation Staying the
    Derivative Action ("Stipulation"), it is hereby ORD
                                                        ERED that:
              I.         The Stipulation is adopted and entered as an Order of
                                                                               this Court;
             2.          In accordance with the terms of the Stipulation,
                                                                          this action is stayed pending
    resolution of the related and previously filed securities
                                                              class action pending in the United States
    District Court for the Southern District of New York
                                                           , titled In re Evoqua Water Technologies
    Corp. Securities Litigation, No. 1: 18-cv-l 0320-AJN,
                                                          and filed on November 6, 2018.



    Dated:        V0c >-(!/ f   Yy U/ j
